Order entered April 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01428-CV

  ENNIS REGIONAL MEDICAL CENTER AND PETER ANTHONY EVENBLY, R.N.,
                            Appellants

                                               V.

                         BRENDA CRENSHAW, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-07250

                                           ORDER
       Appellees filed a motion to file a supplemental brief on March 28, 2013. This Court

allowed appellees to file a supplemental brief pursuant to its March 28, 2013 order.


       Accordingly, we DENY the current motion as moot.


                                                      /s/   MARY MURPHY
                                                            PRESIDING JUSTICE